Pbr Curiam
: The jury have found, on sufficient evidence, that the defendant in error, and those under whom he claims, the successive occupants and owners of the lot for more than twenty-one years, *322liave continuously used the 'alley for the benefit of the house on the lot, and have always maintained a locked gate thereat. This continued and adverse enjoyment, under a claim of right for so many years, gave a title which cannot be revoked. Without regard to the original title to the soil, this was a visible, notorious, and permanent dedication of the exclusive enjoyment thereof, which has fully ripened, and is now vested in the defendant in error. This gave him a right to maintain the gate, and, under the evidence of injury thereto, a remedy in damages against the wrong-doer.
Judgment affirmed.